DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 08/09/2022, claims 1-2, 4, 5, 7 and 8 have been amended. Claims 3 and 6 have been cancelled. Therefore, claims 1-2, 4-5 and 7-8 are currently pending for the examination.

                                                       Response to Amendments
3.	Applicant’s arguments: see Page 7-10, filed on 08/09/2022, with respect to claims 1-2, 4-5 and 7-8   have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-2, 4-5 and 7-8  have been withdrawn. 
Claims 3 and 6 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 05/26/2022.
Applicants have amended independent claims 1, 4, 7 and 8 to include the limitations of claims 3 and 6, which have been canceled without prejudice or disclaimer. Therefore, claims 1-2, 4-5 and 7-8  are allowable.



                                                         Allowable Subject Matter
4.	In the Amendment application filed on 08/09/2022, claims 1-2, 4-5 and 7-8 (renumbered as claims 1-6) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the serving cell includes the third set and a fourth set, which is different from the third set, of uplink resource blocks continuous in the frequency domain, the third set is activated, the receiver monitors a second PDCCH with a second DCI format in the first set, the PUSCH is scheduled according to the second DCI format, a size of a second frequency domain resource allocation field included in the second DCI format is provided based on the fourth set, and the second frequency resource allocation field is used for scheduling the resource blocks in the fourth set” in combination with other claim limitations as specified in claims 1, 4, 7 and 8.
Note that the first closest prior art, Yi et al. (US 2019/0082431 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/630,236 filed on 02/13/2018, 62/593,991 filed on 12/03/2017, 62/587,521 filed on 11/17/2017, 62/558,862 filed on 09/15/2017 and 62/557,124 filed on 09/11/2017), hereinafter “Yi” teaches: configuring, in the serving cell (paragraphs [0070], [0158], set of DCI formats for each DL and UL), the first set of downlink resource blocks (paragraphs [0070], [0158], specific number (e.g., up to four) of BWPs configured for UE) continuous in a frequency domain and the second set (paragraphs [0070], [0158], specific number (e.g., up to four) of BWPs configured for UE), which is different from the first set (paragraphs [0070], [0158], configured with first DCI size, second DCI size, and third DCI size), of downlink resource blocks continuous in the frequency domain (paragraphs [0070], [0158], if the UE is configured with three CORESETS, first CORESET may be configured with first DCI size & second DCI size, second CORESET may be configure with third DCI size, and the third CORESET may be configured with only second DCI size); and monitoring a first Physical Downlink Control Channel (PDCCH) (paragraphs [0070], [0080], [0158], [0172], [0184], CORESET for group common PDCCH) with a first Downlink Control Information (DCI) format in the first set, the first set being activated (paragraphs [0080], [0172], [0184], per each DCI format or per each DCI size), and receive a Physical Downlink Shared Channel (PDSCH) scheduled according to the first DCI format in the first set (paragraphs [0080], [0172], [0184], set of start and end positions of PDSCH and PUSCH configured per CORESET).
Note that the second closest prior art, KIM et al. (US 2019/0297605 A1; support for the cited paragraphs sporadically through the disclosures of  foreign application numbers. KR 10-2018-0044791 filed on 04/18/2018, KR 10-2018-0039915 filed on 04/05/2018 and KR 10-2018-0033718 filed on 03/23/2018), hereinafter “Kim” teaches: in a case that the number of different sizes of DCI formats monitored using a Common-Radio Network Temporary Identifier (C-RNTI) (paragraphs [0112], [0243], [0244], [0285], [0295], DCI format 0_0 or 1_0 with a CRC scrambled by a C-RNTI in a currently-activated bandwidth part in a common search space or a UE-specific search space) in the serving cell exceeds three (paragraphs [0112], [0243], [0244], [0285], [0295], number of DCI formats having different sizes monitored per slot does not exceed X; X may be, for example, 4 or 5), a size of a first frequency domain resource allocation field included in the first DCI format is provided based on the number of the resource blocks in the second set (paragraphs [0112], [0243], [0244], [0285], [0295], size of a frequency-axis resource allocation field in the DCI format 0_0 or 1_0 determined on the basis of the bandwidth of an initial bandwidth part), and the first frequency domain resource allocation field is used for scheduling the resource blocks in the first set (paragraphs [0112], [0243], [0244], [0285], [0295], data scheduling information in the currently-activated bandwidth part).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the second closest prior art, Kim teaches: determining a size of a frequency-axis resource allocation field in a DCI format 0_0 or a DCI format 1_0, and a method for reinterpreting a field in DCI which complies with Embodiment 2-2 is not limited to a DCI format 0_0 or 1_0, but can be extended and applied to a DCI format 0_1 or 1_1 (paragraphs [0232],[0250]).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Ibars Casas et al. (US 11,419,110 B2) entitled: "Short Transmission Time Interval (TTI)"
• Kim et al. (US 10,952,199 B2) entitled: "Method And Apparatus For Transmitting Downlink Control Information In Wireless Communication System"
• Dai et al. (US 10,412,635 B2) entitled: " Resource Use Method, Device And System"
• Han et al. (US 10,205,575 B2) entitled: "Methods For Sending And Receiving ACK/NACK Information, Base Station, And Terminal"
• Islam et al. (US 2018/0279289 A1) entitled: "System and Methods For Signaling For Resource Allocation For One Or More Numerologies"
• ABDOLI et al. (US 2019/0313377 A1) entitled: "Method And Apparatus For Downlink Control Information Communication And Interpretation"
• YANG et al. (US 2014/0036840 A1) entitled: "Method And Apparatus For Allocation Of Discontinuous Uplink Resource"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414